Opinion issued April 14, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00008-CV
                            ———————————
                   ARTIS CHARLES HARRELL, Appellant
                                        V.
                     JEROME GODINICH, JR., Appellee



                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-63129



                          MEMORANDUM OPINION

      Appellant, Artis Charles Harrell, has filed a motion to voluntarily dismiss the

appeal. No other party has filed a notice of appeal, and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c). Further, although the motion does not include a
certificate of conference, more than ten days have passed and no party has responded

to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Jennings, Massengale, and Huddle.




                                          2